DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 8, 11, 15, and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2009/0270891 (Beaupre).
1. Beaupre discloses an articulatable surgical instrument (e.g., device of FIG. 10 employing waveguide 200 of FIG. 5) comprising a shaft extending along a longitudinal axis (FIG. 10), and an end effector (waveguide 200) configured to treat tissue (P0052). The end effector is a curved ultrasonic blade (e.g., see distal portion of waveguide 200 including blade 210) positioned within the shaft (e.g., at least a portion of the waveguide is within the shaft of FIG. 10) and translatable relative to the shaft along the longitudinal axis (see discussion of x-direction motion at FIG. 5 and P0044). The curved ultrasonic blade comprises a proximal portion (e.g., portion from node 240 to anti-node 245) that is curved in a first direction away from the 
4. The distal portion of the ultrasonic blade extends beyond the shaft in a lateral direction relative to the longitudinal axis, when in a first configuration when the ultrasonic blade protracts distally (FIG. 10 where the blade extends beyond at least a portion of the shaft in a lateral direction due to y-direction motion at P0044). 
8. Beaupre discloses an end effector of a surgical instrument (e.g., device of FIG. 10 employing waveguide 200 of FIG. 5) comprising a shaft extending along a longitudinal axis (FIG. 10), and a curved ultrasonic blade (e.g., waveguide 200 including blade 210) positioned within the shaft (e.g., at least a portion of the waveguide is within the shaft of FIG. 10) and translatable relative to the shaft along the longitudinal axis (see discussion of x-direction motion at FIG. 5 and P0044). The curved ultrasonic blade comprises a proximal portion (e.g., portion from node 240 to anti-node 245) that is curved in a first direction away from the longitudinal axis (FIG. 5; P0044), an intermediate portion (e.g., portion from anti-node 245 to anti-node 255) that is curved in a second direction away from the longitudinal axis and opposite the first direction (FIG. 5; P044), and a distal portion (e.g., portion from anti-node 255 to anti-node 265) that extends from the intermediate portion in the first direction (FIG. 5; P0044). 
11. The distal portion of the ultrasonic blade extends beyond the shaft in a lateral direction relative to the longitudinal axis, when in a first configuration when the ultrasonic blade protracts distally (FIG. 10 where the blade extends beyond at least a portion of the shaft in a lateral direction due to y-direction motion at P0044).

18. The distal portion of the ultrasonic blade extends beyond the shaft in a lateral direction relative to the longitudinal axis, when in a first configuration when the ultrasonic blade protracts distally (FIG. 10 where the blade extends beyond at least a portion of the shaft in a lateral direction due to y-direction motion at P0044).
Allowable Subject Matter
Claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771